
Exhibit 10.20



 


RESTRICTED STOCK AWARD AGREEMENT
 


THIS RESTRICTED STOCK AWARD AGREEMENT (this "Agreement") is entered into this
22nd day of December, 2011 (the "Grant Date"), by and between DYNAMIC VENTURES
CORP., a Delaware corporation (the "Company") and Laurence M. Luke, an
individual  residing in the State of Arizona (the "Participant").
 
RECITALS
 


WHEREAS, the Company  is a Delaware corporation  with authorized capita] stock
as follows:
 
200,000,000 shares of common stock with par value $0.0001 (the "Common Stock");
and

 


WHEREAS, the Participant has entered into that certain a fiduciary  relationship
with the Company, whereby the Participant shall serve as an independent
director   of the Company, and the chairman  of its Audit Committee; and
 


WHEREAS, in connection  with service of the Particpant, the Company  desires to
grant 1,000,000 shares of restricted Common  Stock (the "Restricted Shares") to
the Participant.


NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 


1.           Grant of Restricted Shares.  The Company hereby grants to the
Participant the Restricted
 
Shares, subject to the tenns and conditions  of this Agreement.
 


2.           Vesting.
 


a.           Subject to Section 2(b) and (c) hereinbelow, the Restricted  Shares
will vest one-third on each anniversary of the Grant Date, becoming 100% vested
on the third anniversary of the Grant Date, provided that the Participant
continuously serves the Company from the Grant Date through the applicable
vesting date.




b.          The Participant’s service with the Company shall terminate
immediately for cause upon the Participant's conviction  of a felony, acts of
embezzlement or misappropriation of funds; fraud; a willful and intentional
dereliction of fiduciary obligation; or a willul unauthorized disclosure  of
confidential  information  belonging to the Company;  which is not cured by the
Employee within 15 days of receiving written notice of such violation by the
Company.  In the event that the Participant's  service with the
Company  terminates  due to either (i) the death of the Participant, (ii) the
termination  of the Participant's  service by Company  for any reason other than
cause as listed above, t ,or (iii) the
termination of the Participant's service  arising from a change in the control
of the Company as it exists on
 
the Grant Date, the Restricted  Shares shall immediately vest as of the date of
the Participant's  death or the termination  of the Participant's service  with
the Company.
 


3.           Issuance  of Certificates/Escrow.
 

 
Page - 1

--------------------------------------------------------------------------------

 

 
 
a.           The Company will issue in the Participant's name certificate(s)
evidencing the Restricted Shares as soon as practicable following the
Participant's execution of this Agreement. In addition to any other legends
placed on the certificate(s), such certificate(s) will bear the following
legends:
 


"The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary or by operation of law, is subject to
restrictions set forth in the Restricted Stock Award Agreement, dated as of
December[}, 2011, by and between Dynamic Ventures Corp. and the registered owner
hereof. A copy of such agreement may be obtained from the Secretary of Dynamic
Ventures Corp."
 


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL  IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.


 


b.           Upon the vesting of the Restricted Shares, the Participant will be
entitled to a new certificate for the shares that have vested, without the first
of the foregoing legends, upon making a request for such certificate to the
Secretary of the Company.
 


c.           The certificates representing the Restricted Shares will be held in
escrow by the Company, as escrow agent.  The Company will give the Participant a
receipt for the Restricted Shares held in escrow that will state that the
Company holds such shares in escrow for the Participant's account, subject to
the terms of this Agreement, and the Participant will give the Company a stock
power for such Restricted Shares duly endorsed in blank which will be used
in the event such any of shares are forfeited in whole or in part. As soon as
practicable after the vesting date, the Restricted Shares will cease to be held
in escrow, and certificate(s) for such number of shares of Restricted Shares
will be delivered to the Participant or, in the case of the Participant's death,
to the Participant's estate.
 


4.           Status of Participant. This Agreement shall neither confer upon the
Participant any right to continue in the service of the Company, nor to
interfere in any way with the right of the Company to terminate the service of
the Participant at any time. This agreement shaH in not way impair or diminish
any other compensation to which the Participant is entitled for his service to
the Company.
 


5.           Nontransferability.  The Participant may not sell, transfer,
assign, pledge, alienate, or hypothecate any of the Participant's Restricted
Shares until they are vested, ot.I-J.er tha11  as set forth herein and any such
attempted sale, transfer, assignment, pledge, alienation, or hypothecation will
be null and void.
 


6.           Voting and Dividends. The Participant may exercise full voting
rights and will receive all dividends and other distributions paid with respect
to the Restricted Shares, whether or not vested, in each case so long as the
applicable record date occurs before any forfeiture of such shares. If, however,
any such dividends or distributions are paid in shares of Company capital stock,
such shares will be subject to the same risk of forfeiture, restrictions on
transferability and other terms of this Agreement as is the Restricted Shares
with respect to which they were paid.
 

 
Page - 2

--------------------------------------------------------------------------------

 
 
 


7.           Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended,
including the Company's initial public offering, the Participant shall not
directly or
 
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Restricted
Shares acquired under this Agreement without the prior written consent of the
Company and the Company's underwriters. Such restriction shall be in effect for
such period of time following the date of the final prospectus for the offering
as may be requested by the Company or such underwriters. In no event, however,
shall such period exceed one hundred eighty (180) days. In addition, Participant
shall abide by and adhere to any trading policy that the Company has or
institutes.
 


8.           Tax Matters.
 


a.           The Participant (and not the Company) shall be responsible for the
Participant's federal, state, local or foreign tax liability and any of the
Participant's other tax consequences that may arise as a result of the
transactions contemplated by this Agreement. The Participant shall rely solely
on the determinations of the Participant's tax advisors or the Participant's own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax
 
matters.  The acquisition of the Restricted Shares may result in adverse tax
consequences that may be avoided or mitigated by filing an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the "Code").
Such election may be filed only within thirty (30) days after the date of this
Agreement.  The Participant should consult with a tax advisor to determine the
tax consequences of acquiring the Restricted Shares and the advantages and
disadvantages of filing the Code Section 83(b) election.  The Participant
acknowledges that it is the Participant's sole responsibility, and not the
Company's, to file a timely election under Section 83(b) of the Code, even if
the Participant requests the Company or its representatives make this filing on
the Participant's behalf. Attached is a form 83(b) election as Exhibit A for
convenience.
 


b.           To the extent that d1e receipt of the Restricted Shares or the
vestii1g of the Restricted Shares results in income to the Participant for
federal, state or local income tax purposes, the Participant shall deliver to
the Company at the time the Company is obligated to withhold taxes in connection
with such receipt or vesting, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations. If the Participant does not make an election under Code Section
83(b) in connection with this Award, the Participant may satisfy the withholding
requirement, in whole or in part, by electing to have the Company withhold for
its own account that number of Restricted Shares otherwise deliverable to the
Participant from escrow hereunder on the date the tax is to be determined having
an aggregate Fair Market Value on the date the tax is to be determined equal to
the minimum statutory total tax that the Company must withhold in connection
with the vesting of such Restricted Shares. The Participant's election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Restricted
Shares not used to satisfy the withholding obligation (as determined on the date
the tax is determined) will be paid to the Participant in cash.

 
 
Page - 3

--------------------------------------------------------------------------------

 
 
 
9.           Miscellaneous.

 
a. At the option of the Participant, he may require that his Restricted Shares
by titled in the name of his self-trusteed living trust, and the trustee, who is
also the Participant wil1 execute a copy of this document and agrees that all
the provisions hereof applicable to the Participant shallapply to the trust.


b.           Each party to this Agreement (a) consents to the personal
jurisdiction of the state and federal courts having jurisdiction in Maricopa
County, Arizona, (b) stipulates that the proper, exclusive, and convenient venue
for any legal proceeding arising out of this Agreement is in the state or
federal courts located in Maricopa County, Arizona, and (c) waives any defense,
whether asserted by a motion or pleading, that any such court is an improper or
inconvenient venue.
 


c.           No legal action or proceeding may be brought with respect to this
Agreement more than one year after the later of (i) the last date on which the
act or omission giving rise to the legal action or proceeding occurred, or
(ii) the date on which the individual bringing such legal action or proceeding
had knowledge or should have had knowledge of such act or omission.
 


d.           This Agreement shall be binding upon, and inure to the benefit of,
the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company's assets and business, and upon the
Participant's estate or any individual who obtains a right hereunder by will or
the laws of descent and distribution.
 


10.            Investment Representation Statement. The Participant must
complete the Investment
Representation Statement attached hereto as Exhibit B hereto to receive the
Award.

 




SIGNATURES ON THE FOLLOWING PAGE
 


COMPANY:                                                                PARTICIPANT:
 
DYNAMIC VENTURES CORP>,
a Delaware Corporation          
 
PrintPaui Kalkbrenner, CEO      [sign6.jpg]


 


 
Page - 4

--------------------------------------------------------------------------------

 

 
EXHIBIT A


 


ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY IN GROSS INCOME IN YEAR
OF TRAN"SFER lJNDER CODE §83(b)
 


The undersigned hereby elects pursuant to Section 83 (b) of the Internal Revenue
Code with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder.
 


I.          The name, address, and taxpayer identification number of the undersigned are:
 




 
 

 Name:   Laurence M. Luke  Spouse's Name:  Kathleen E. Luke  Address:  7705 E.
Doubietree Ranch Rd. #23  City, State, Zip: Soc.  Scottsdale, AZ 85258  Sec.
Number: Spouse's    Soc. Sec. Num:  

 
 
 
 
Page - 5

--------------------------------------------------------------------------------

 

 
 
2.          The property with respect to which this election is being made
consists of  One Million
 
(1,000,000) shares of Common Stock (the "Shares") of DYNAMIC VENTURES CORP,
 
a Delaware corporation  (the "Company").


 
3.          The date on which the property was transferred was  December 22,
2011

 


 
 
4.
The Shares are subject to forfeiture, subject to the undersigned's continuing
performance of service on behalf of the Company,  as set forth in a
Restricted  Stock Award Agreement  entered into by the
undersigned  in connection with the undersigned's acquisition of such Shares.

 


 
5.
The fair market value at the time of the transfer (determined  without regard to
any restrictions, other than those which by their term will never lapse) of the
Shares is $ c?.of'Per Share.

 


6.          The Shares were acquired  by the undersigned in consideration for
services.
 


7.          A copy of this statement has been furnished to the Company.
 
Dated:   December 22, 2011

 




 

 Taxpayer:      Print  
 Name:
 
Spouse:
 
 Print
   Name:

 
 



--------------------------------------------------------------------------------

 


A-1


 
EXIDBIT B
DYNAMIC VENTURES CORP
INVESJMENT REPRESENTATION STATEMENT



 
 


 
TRANSFEREE:       Laurence M. Luke, a resident of Arizona  ("Transferee")
 
ISSUER:          Dynamic Ventures Corp. a Delaware corporation
 
SECURITY:            1,000,000 shares of Common Stock (the "Shares")

DATE:         December 22, 2011


 
 
 
Page - 6

--------------------------------------------------------------------------------

 



 




 
Transferee represents and warrants to the Issuer the following in connection
with the Restricted Stock Award Agreement dated December   , 20II, between
Transferee and Issuer, Issuer issued the Shares to Transferee, and, in
connection t.':terewith:
 


1.          Transferee understands that an investment in the Shares is
speculative. Transferee is aware of the Issuer's business affairs and financial
condition and has acquired sufficient information about the Issuer to reach an
informed and knowledgeable decision to acquire the Shares. Transferee is
acquiring the Shares not with a view to, or for resale in connection with, any
"distribution," within the meaning of the Securities Act of 1933, as amended
("Securities Act").
 


2.           Transferee understands that the Shares have not been registered
under the Securities Act and are being transferred to the Transferee by reason
of a specific exemption therefrom, which exemption depends upon, among other
things, the accuracy of Transferee's representations and warranties as set forth
herein.
 


3.           Transferee understands that the Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is
available. Transferee further acknowledges and understands that the Issuer is
under no obligation to register the Shares. Transferee understands that the
instrument evidencing the Shares will be imprinted with a legend which prohibits
the transfer of the Shares unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Issuer.
 


4.           Transferee is aware of the adoption of Rule I44 by the Securities
and Exchange Commission, promulgated under the Securities Act, which permits
limited public resale of shares acquired in a non-public offering subject to the
satisfaction of certain conditions. Transferee understands that if the Issuer is
not satisfYing the current public information requirement of Rule 144 at the
time Transferee wishes to sell the Shares, Transferee would be precluded from
selling the Shares under Rule I44 even if the minimum holding period has been
satisfied.


 
 
B-1








5.           Transferee is capable of bearing the economic risk and burden of
the investment and the possibility of complete loss of all of the investment,
and the lack of a public market such that it may not be possible to readily
liquidate the investment whenever desired.
 
 
 

   Very truly yours,  By:      Transferee

 


 
 
 
 
 

 
Page - 7

--------------------------------------------------------------------------------

 
